Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 1 of 27




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 1:20cv24390

  4 GP, INC., a corporation,
  BRETT RICE, an individual,
  And VICTOR BONOMI, an
  Individual,

  Plaintiffs,

  vs.

  TURNING POINT BRANDS, INC.,
  INTERNATIONAL VAPOR GROUP,
  INC., GRAHAM PURDY, an
  individual, MARC WAXMAN,
  an individual, CORTNI LEWIS
  an individual, JOHN
  DOES 1-10, and
  ABC COMPANIES 1-10,

  Defendants.
  _______________________________/
                              COMPLAINT AND JURY DEMAND
                                   NATURE OF THE ACTION
          1.     This action involves the intentional and malicious conversion by Defendants,

  Turning Point Brands, Inc. (“TPB”) and International Vapor Group, Inc. (“IVG”), Mr. Graham

  Purdy (“Purdy”), Mr. Marc Waxman (“Waxman”) and Ms. Cortni Lewis (“Lewis”), of the

  Plaintiffs, 4GP, Inc., Mr. Brett Rice and Mr. Victor Bonomi’s (hereinafter collectively referred to

  as “Plaintiffs”) multi-million-dollar investment in the operation of multiple Plaintiffs’ VaporFi

  Franchising, LLC (“VFI”) franchise locations in the VaporFi-brand franchised derived from their

  franchise and development rights in that system.

          2.     This action also involves Defendants TPB, IVG, Purdy, Waxman and Lewis’

  purposeful tortious interference with Plaintiffs’ business relationship with both VFI and the



                                                  1
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 2 of 27




  “VaporFi” brand franchise, by and through their collective efforts to intervene in Plaintiffs’

  contractual relationship with the franchisor and by purporting to terminate Plaintiffs’ franchise

  rights, despite not being parties to the Plaintiffs’ VFI franchise agreement, development agreement

  or related agreements, and despite not having any rights thereunder.

         3.      IVG defines itself as the parent company of VFI. It further defines TPB as the

  parent of IVG (after an acquisition of that entity in September 2018) and as the “grandparent” of

  VFI.

         4.      TBI and IVG and their respective management have vigorously denied, despite

  arguments and empirical evidence to the contrary, that one or both of these entities have controlled

  the day-to-day operations of VaporFi Franchising from at least 2018 until the present time.

  Notably, certain VFI personnel, including but not limited to Defendant Lewis are also employed

  and/or have managerial roles at IVG and have had such dual roles for years. Also, since acquiring

  IVG and VFI in September 2018, Purdy, TPB’s CEO and certain other TPB personnel have been

  taking increasingly prominent role in the decision making and operation of the subsidiary franchise

  system at both the macro- and micro- level. More specifically, TPB representatives such as

  Defendant Purdy were running day-to-day franchise operations and taking part in franchisee

  conference calls and meetings. Additionally, Defendant Lewis, who appeared to hold a dual role

  at Defendant IVG and VFI, indicated to franchisees that TPB was making substantially all of the

  primary business decisions for the franchisees from late 2018 forward.

         5.      TPB and IVG have also consistently denied that they were acting in the capacity of

  the franchisor when they took the complained of action against Plaintiffs – specifically

  “terminating” Plaintiffs’ by letter (from TPB’s own letterhead) without any actual notice and




                                                   2
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 3 of 27




  without contractual right or authority to do so – and have also denied that any other action they

  have taken connection with the VaporFi franchise was in the capacity of the franchisor.

         6.      In or about Spring 2019, after months of continued issues in the VFI franchise

  related to the franchisor’s apparent attempt to divert business from its franchisees’ brick-and-

  mortar physical store locations to its corporate online store, Plaintiffs, together with certain other

  aggrieved franchisees, began to approach management with myriad questions and concerns about

  the viability of the franchise system and the ongoing failure of the franchisor VFI to properly

  account for product sales and compensate franchisees in accordance with the parties’ agreement.

         7.      Plaintiffs and certain other franchisees also discovered in late Spring/early Summer

  2019 that VFI and its management had made purposeful fraudulent omissions in the Franchise

  Disclosure Document (“FDD”) that had been disseminated in various iteration since 2014.1

         8.      As 2019 progressed, Plaintiffs, due to their desire to preserve their significant stake

  in the business and long-standing relationship with VFI, took a prominent and perhaps even

  leading role in these discussions, which typically included VFI personnel as well as certain

  representatives of IVG and TPB. Defendant Purdy, in particular, would listen in on franchisee

  conference calls with management (unannounced) and subsequently began to lead said calls.

         9.      Plaintiffs, together with certain other aggrieved VFI franchisees, also had

  approached VFI numerous times regarding accounting discrepancies for product sales that had

  resulted in Plaintiffs being divested of revenues for product sales.

         10.     In response to Plaintiffs’ analysis and associated complaints, VFI admitted that they

  had made numerous (and material) accounting errors and that the parties engaged in a several




  1
         Plaintiffs and all other VFI franchisees relied upon these various fraudulent
  misrepresentations, which shall be the subject of a separate action by Plaintiffs.
                                                    3
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 4 of 27




  months-long negotiation to correct these errors. When challenged, Defendants, and particularly

  Defendant Lewis, indicated that there was “no way to figure out” the amount of money owed to

  Plaintiffs and other franchisees who were not been properly compensated for sales. Plaintiffs, like

  most other franchisees in the VFI system, had temporarily suspended their payment of royalties

  during this time as an off-set to the monies VFI admitted had not been paid to them. Defendant

  Lewis specifically confirmed to Plaintiffs that such offset would be permitted. Upon information

  and belief, VFI took no formal legal action against other similarly-situated VFI franchisees, despite

  the fact that a majority of the system’s franchisees had suspended their payments.

         11.     VFI’s typical procedures for franchisee termination are to send its franchisees a

  formal notice of default by certified mail that specifically advised of their contractual right and

  opportunity to cure the alleged default. In the event the default is not “cured” within the time

  prescribed in the notice, VFI reserves the right to terminate the franchisee’s rights under their

  franchise agreement. A subsequent notice of termination is then sent with close-down procedures

  and a de-branding directive.

         12.     Plaintiffs’ dispute with VFI escalated somewhat in 2019 progressed and at one

  point Plaintiffs’ ceased paying VFI their monthly franchise royalty payments after it was admitted

  that VFI had improperly withheld store revenues for product sales. VFI understood why these

  payments were being withheld and continued to attempt to resolve the accounting issues, or at least

  purported to be doing so in good faith. Once again, Defendant Lewis, acting on behalf of VFI,

  IVG, and, upon information and belief, at the express direction of TPB, Purdy and Waxman, that

  Plaintiffs would be permitted to withhold the amounts until the ongoing accounting issues were

  resolved.




                                                   4
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 5 of 27




         13.     Plaintiffs were never sent a formal “notice of default” or any communication

  entitled purporting to assert rights to declare plaintiffs in “contractual default” by VFI. However,

  Plaintiffs had engaged in a longstanding debate with Defendants involving the payment of a

  relatively small amount of royalties to VFI, in light of VFI’s numerous and admitted accounting

  errors that had deprived them of monthly revenues in excess of the royalty amounts.

         14.     Plaintiffs made concerted and ongoing efforts to resolve these very simple and

  straightforward accounting issues directly with Defendant Lewis, among other of the Defendants’

  authorized personnel – to recoup dollars being wrongfully withheld by the franchisor due to either

  malice or ineptitude.

         15.     Plaintiffs’ good faith efforts to do business with their franchisor “partner” was

  apparently viewed by TPB and its management as some type of “insubordination” and/or an effort

  to mobilize or otherwise antagonize and inflame the relationship between VFI and its franchisees.

         16.     TPB and IVG, and their primary corporate representatives, Waxman, Purdy and

  Lewis, failed to understand the obvious – the extreme and building tension, and mistrust, between

  VFI and its franchisees was long-standing and was born out of VFI’s constant mishandling of basic

  issues, its lack of focus on actual growth and development of its brand, its failure to timely address

  numerous issues relating to regulations regarding “vaping” products that came to a head in

  Summer 2019.

         17.     Franchisees also became aware at this time of a series of deceptive practices used

  to lure franchisees to enter the franchise system in the first place, and myriad other failures by VFI

  to run a functioning franchise business.

         18.     In July 2019, despite the fact that the signatory franchisor VFI never sent any

  “default correspondence” to Plaintiffs for any alleged violation of the franchise agreement (for



                                                    5
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 6 of 27




  non-payment of royalties fees or otherwise, and, if one existed, without any opportunity to cure

  such a default, TPB, in concert with IVG, sent Plaintiffs a letter purporting to “terminate” their

  franchise rights. The communication was sent from TPB’s general counsel, from TPB’s own

  letterhead. TPB was a non-signatory to Plaintiffs’ franchise agreement, development agreement

  or any addenda, and had no contractual right (or assumed right) to terminate any of the

  agreements, unless of course it was acting the capacity of the successor or alter ego of VFI,

  which it has consistently denied.

            19.     At all relevant times, TPB held itself out as the party determining that the

  relationship needed to end but denied that it was acting in the capacity of the franchisor while

  making these types of decisions. Attached hereto as Exhibit A is a true copy of the Termination

  Letter.

            20.     Based upon its own admission by its general counsel, Donald Becker, Esq., TPB,

  in its capacity as VFI’s “parent” company and the owner of the franchise company, determined

  that Plaintiffs had become a “disruption” to VFI’s franchise system. Becker indicated that this

  was TPB’s determination from its highest level. It was clear that TPB, not VFI, terminated

  Plaintiffs, without contractual right, cause or justification to do so.

            21.     Upon information and belief, no other VFI franchisee has ever been terminated by

  TPB. Rather, VFI has effectuated such termination pursuant to its contractual right to do so.

            22.     In addition, TPB and IVG through their representatives Purdy, Waxman and Lewis

  gave the directive that Plaintiffs should be cut off from VFI’s point of sales system, which literally

  terminated Plaintiffs’ ability to operate their business. Plaintiffs made prompt demands, via legal

  counsel, to TPB to restore Plaintiffs’ system access, which were callously rebuffed without cause

  or explanation.



                                                     6
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 7 of 27




         23.     In fact, TPB responded that Plaintiffs’ vocal opposition to VFI’s flagrant

  mismanagement, misrepresentations and related business issues was “hurting the brand.” In other

  words, Plaintiffs’ honesty and efforts to rectify obvious wrongs was causing TPB’s new pet

  acquisition “bad PR.”

         24.     As bluntly admitted by its general counsel, Donald Becker, Esq., TPB, in its

  capacity as VFI’s “parent” company and the owner of the franchise company, determined that

  Plaintiffs had become a “disruption” in VFI’s franchise system. Becker indicated that this was

  TPB’s determination from its highest level and a driving force in its decision to interfere in

  Plaintiffs’ long-standing relationship with VFI.

         25.     In response to Plaintiffs’ demands to be restored to active franchisee status, TPB

  again represented, through its legal counsel Donald Becker, Esq., that it was merely the parent

  company of IVG (the parent of VFI) and was not acting as the franchisor. However, it did not,

  because it could not, explain how it had the rights to assert the franchisor’s exclusive right to

  terminate a franchisee in the first place.

         26.     TPB worked in concert with IVG and Lewis, among others, to take other action to

  effectuate this improper termination – which amounted to theft of any vestige of Plaintiffs’

  franchise business as well as an obvious interference in the contract between Plaintiffs and VFI.

         27.     Upon information and belief, any customers of Plaintiffs’ franchise locations were

  then purposefully redirected to VFI’s corporate website and/or competitor franchise locations.

         28.     Upon further information and belief, TPB and IVG and their respective

  management continued to cast aspersions upon Plaintiffs and referred to them as bad franchisee

  operators, and problematic franchisees, prior to and after the illegal termination. Defendants’




                                                     7
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 8 of 27




  statements were made to justify their rash and illegal actions in literally kicking Plaintiffs’ out of

  their subsidiary’s franchise system.

          29.    From Summer 2019 to the present date, nearly one-half of the active VFI

  franchisees that existed in the franchise system have either left the franchise system voluntarily,

  have been terminated as franchisees. The remainder of franchisees are being pushed into an

  alternative arrangements with VFI due to the fact that the franchisor continues to mismanage the

  business on every level.

          30.    TPB and IVG have already been sued in this jurisdiction by former franchisees in

  the matter, Hinton v. Turning Point Brands, et al., Case No. 1:20-cv-21476-JAL in connection

  with the alleged fraudulent inducement of these franchisees’ investment in a franchise territory in

  the VFI system.

          31.    TPB and IVG have been named in that case as having participated in a fraud in the

  inducement of the Hintons’ franchise investment and have steadfastly denied that they acted

  directly in connection with the franchise, that they have acted as the de facto franchisor, that they

  are the “alter ego” of the franchisor, that they have any kind of successor liability in connection

  with franchisee claims, and have sought to “stay” the lawsuit pending arbitration against the

  franchisor. They have made this position a matter of public record. Attached hereto and made a

  part hereof as Exhibit B, is TPB and IVG’s Motion to Stay the Hinton litigation pending

  arbitration.

          32.    If TPB and IVG are correct in their position in the Hinton matter that they are not

  the alter ego of VFI and/or acting as the de facto franchisor with respect to business operations,

  the actions taken against the Plaintiffs by Defendants, by and through their “termination” of

  Plaintiffs’ franchise rights, and simultaneous, purposeful termination of Plaintiffs’ access to the



                                                    8
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 9 of 27




  VFI franchise system, platform and related tools, was done in a third-party capacity and without

  any contractual privity or related authority. The actions taken to divest Plaintiffs of their franchise

  rights constitute a knowing interference with the contractual relationship between Plaintiffs and

  the franchisor VFI and all associated business and financial benefits.

          33.       The diversion of Plaintiffs’ customers and the exercise of dominion over its

  franchise rights, associated revenues, goodwill, equity interest in the stores, and related chattels,

  also constitutes conversion.

          34.       Plaintiffs were unfairly targeted by TPB and IVG on the basis that they spearheaded

  efforts to uncover systematic fraud and abuse throughout the VFI system. In particular, Plaintiff

  Rice had numerous and ongoing conversations with Defendant, Lewis and various other members

  of management, wherein he frankly and directly pointed out instances of deceptive practices, unfair

  competition being fostered within the system, the aforesaid accounting problems, disclosure issues

  in violation of federal and state law.

          35.       TPB and IVG saw these efforts – which were meant to salvage Plaintiffs million-

  dollar plus investment in what was becoming more obviously a sham franchise operation – as

  capable of further weakening their already failing franchisor subsidiary and took these efforts in

  blatant retaliation against Plaintiffs to deprive them of their investment and have knowingly

  exposed Plaintiffs to further liability to various third-parties (i.e., commercial landlords, third-party

  vendors, etc.).

          36.       Defendants, TPB, IVG and Lewis’ actions, in the aggregate have caused a

  catastrophic level of economic harm to Plaintiffs, in excess of their $1,500,000 investments.

  Defendants actions were performed in bad faith, in contravention of the laws of the State of Florida,

  and with intentional malice.



                                                     9
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 10 of 27




            37.   Plaintiffs seek compensatory, consequential and punitive damages against the

  Defendants, jointly and severally.

            38.   As set forth herein, as a direct and proximate result of the tortious conduct of the

  Defendants, individually and in concert with each other, Plaintiffs have sustained and continue to

  sustain catastrophic financial losses and monetary damages of more than $2 million.

                                                THE PARTIES

            39.   Plaintiff, 4GP, Inc. is a corporation with a primary business address of 9537 Mount

  Vernon Circle, Alexandria, VA. 4GP, Inc. was a signatory to Plaintiffs’ franchise agreement with

  Vaporfi Franchising, LLC.

            40.   Plaintiff, Brett Rice (“Rice”) an individual, is a resident of the State of Virginia.

  Rice signed the franchise agreement in his representative capacity as an owner of 4 GP, Inc.

            41.   Plaintiff, Victor Bonomi, an individual, is a resident of the State of Virginia.

  Bonomi signed the franchise agreement in his representative capacity as an owner of 4 GP, Inc.

            42.   Defendant, International Vapor Group, Inc. (“IVG”) is a corporation with principal

  offices located at 15050 Northwest 79 Center Suite 101A , Miami Lakes, FL 33016. IVG regularly

  does business in the State of Florida and in this district and, as the owner of VaporFi Franchising

  LLC and its franchise business, was directly involved in the fraudulent and other conduct alleged

  herein.

            43.   Defendant, Turning Point Brands, Inc. (“TPB”), a Delaware Corporation, is the

  owner of Defendant IVG and the owner of the VaporFi Franchise System. Its principal place of

  business is located at 5201 Interchange Way, Louisville, KY 40229. TPB regularly does business

  in the State of Florida and directs substantial amounts of business to this district in connection with

  its operation and management of IVG and the VaporFi franchise business.



                                                    10
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 11 of 27




         44.     Defendant, Graham Purdy is an individual and the Chief Executive Officer of

  Defendant, Turning Point Brands, Inc., with principal offices in Louisville, KY, and has held this

  position since 2019. Since that time, upon information and belief, and based upon statements

  made by various authorized corporate representatives, Purdy has been making decisions on behalf

  of VFI since at least 2019, despite holding that entity out as a wholly owned subsidiary. Upon

  further information and belief, Purdy was directly responsible for the actions taken in

  contravention of Plaintiffs’ franchise and development rights in the VaporFi Franchising, LLC

  franchise system and would have given the order to TPB representatives to terminate the franchise

  agreement of Plaintiff.

         45.     Defendant, Marc Waxman is an individual residing in the State of Florida and the

  Chief Operating Officer (“COO”) of Defendant, International Vapor Group, Inc., with principal

  offices in the State of Florida. Based upon public filings, upon information and belief, Waxman

  has held this role since 2013. Waxman has also been held out to the public as the COO of VaporFi

  Franchising, LLC or VaporFi.       Waxman was directly responsible for the actions taken in

  contravention of Plaintiffs’ franchise and development rights in the VaporFi Franchising, LLC

  franchise system.

         46.     Defendant, Coartni Lewis is an individual residing in the State of Florida.

  Defendant Lewis is the Vice President of Store Operations for Defendant, IVG and was directly

  responsible for the actions taken in contravention of Plaintiffs’ franchise and development rights

  in the VaporFi Franchising, LLC franchise system. Lewis reports directly to Defendants Waxman

  and Purdy.

         47.     Defendants, John Does 1-10, are individuals who are currently unknown, but who

  are believed to have taken part in the actions complained of herein within the State of Florida and



                                                  11
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 12 of 27




  in this district. John Does 1-10 are believed to have regularly done business in the State of Florida

  and have availed themselves of the laws and jurisdiction of this Court.

         48.     Defendants ABC Companies 1-10 are legal entities that are currently unknown,

  which are believed to have taken part in the actions complained of herein within the State of Florida

  and in this district. ABC Companies 1-10 are believed to have regularly done business in the State

  of Florida and have availed themselves of the laws and jurisdiction of this Court

                                   JURISDICTION AND VENUE

         49.     This court has personal jurisdiction over each of the named Defendants in this

  action because each of the Defendants regularly transacted business in this district during all time

  periods relevant to this Complaint. Moreover, many activities giving rise to this action have taken

  place through contacts and communications in and into this district.

         50.     Personal jurisdiction is proper before this Court pursuant to Fla. Stat. §

  48.193(1)(a)(1) and (2) because Defendants operate, conduct, engage in, and carry on business in

  Florida. Personal jurisdiction is also proper before this Court pursuant to Fla Stat. § 48.193(2)

  because Defendants engage in substantial and not isolated activity within Florida.

         51.     This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000, exclusive of

  interests and costs, and is between citizens of different states.

         52.     Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §

  1391(b)(2) because a substantial part of the events giving rise to the claims in this action have

  occurred in the Southern District of Florida. Several named defendants reside or are headquartered

  in this district. Venue lies in the Southern District of Florida under 28 U.S.C. § 1391 because: (a)

  certain of the defendants reside or do business and are amenable to service there.



                                                    12
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 13 of 27




                               FACTS COMMON TO ALL COUNTS

         53.     In 2014 Plaintiffs began investigating the potential of making an investment in the

  ownership and operation of physical store locations in a vape shop franchise concept and, in the

  process, were introduced to Defendant IVG and its management, which at the time was developing

  various subsidiary franchise business/concepts.

         54.     Leading the sale process, was a third-party franchise consultant and sales business

  operation known as Franchise Creator that acted as a middleman between Plaintiffs, IVG and the

  franchisor subsidiary VFI.

         55.     At the helm of the operation was IVG’s CEO Nicolas Molina, who touted his

  entrepreneurial expertise, business experience and ability to develop and use a technology platform

  and peerless point of sales system to drive a franchise-style business.

         56.     From the earliest stages of these discussions it became clear that IVG was the entity

  that controlled the franchise and that Molina was, in essence, the owner and primary decision

  maker of the IVG. IVG was also the Managing Member of VFI and the entities appeared to share

  personnel.

         57.     What was unclear, however, was exactly what role IVG played in the day-to-day

  franchise operations. As time progressed, much of this responsibility was delegated to Defendant,

  Lewis who was employed by IVG but was assigned a title at VFI.

         58.     Initially, Plaintiffs were presented the opportunity to invest in a “Vaporzone” brand

  franchise. Plaintiffs were provided a “Vaporzone” Franchise Disclosure Document and form

  franchise agreement by Franchise Creator and were under the impression that this would be the

  franchise business in which they would invest.




                                                    13
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 14 of 27




         59.     After initial discussions, Franchise Creator, at the apparent direction of IVG,

  advised in an abrupt and somewhat vague manner, that the franchisor was changing the name of

  the franchise from Vaporzone to VaporFi, and that it was necessary to re-disclose Plaintiffs with

  a new FDD for the new “VaporFi” brand system.

         60.     While unorthodox, Plaintiffs believed that since the franchise system was in its

  nascent stages, such changes were not necessarily unusual and may have been related to subtle

  changes being made to the concept, value proposition and/or brand creation. Despite the somewhat

  unclear change in direction, Plaintiffs determined to continue negotiating to potentially acquire

  franchise rights in the VaporFi business.

         61.     In particular, Plaintiffs were excited by the notion of investing in a system that was

  in the process of being built. They trusted IVG and Molina’s intentions and moved forward in

  their communications with Franchise Creator, the franchisor, IVG and VFI.

         62.     After months of negotiations with VFI and its sales team, which again was

  spearheaded by the entity Franchise Creator, Plaintiffs agreed to enter into a VFI franchise

  agreement and Development Agreement to open five (5) store locations.

         63.     Throughout 2014 and early 2015, VFI and its agent Franchise Creator lobbied

  aggressively to persuade Plaintiffs to invest in this unproven system and promised that Plaintiffs

  would be operating thriving physical locations that would facilitate VFI it its purported efforts to

  establish an extensive geographic footprint and strong, national brand recognition.

         64.     Plaintiffs, being sophisticated businessmen and investors in a number of other

  businesses, were not the “typical” franchisee.

         65.     Indeed, Plaintiffs, at all relevant times, negotiated aggressively, since they

  understood from other business ventures that there were certainly risks and pitfalls associated with



                                                   14
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 15 of 27




  franchising, in the event that a franchisor could not properly provide the requisite support and

  service to its franchisees.

          66.     Plaintiffs made no effort to hide the fact that they would hold the franchisor and its

  management responsible to uphold each and every one of their obligations under the agreements.

          67.     In March 2015, after having performed their due diligence, and in obvious reliance

  upon IVG’s alleged good intentions, Plaintiffs entered into multiple franchise agreements for the

  rights to open, and eventually did open, 4 physical store locations. As of the time of the

  “termination” that is the subject of this dispute, Plaintiffs had three remaining franchise locations

  open and operating in Washington D.C., Arlington Virginia, and Alexandria, Virginia.

          68.     Plaintiffs also entered into a development agreement with VFI associated with their

  rights to open the (5) store locations. The development agreement is a separate agreement from

  the franchise agreement and provides a franchisee rights to develop a territory within a system.

  Such territorial rights have significant value and such value was a driving force behind Plaintiffs’

  desire to open multiple franchise units in the system.

          69.     In connection with the Franchise Agreement and Development Agreement, the

  parties negotiated various addenda to these agreements in which the standard terms of the form

  franchise agreement were negotiated.

          70.     Again, Plaintiffs negotiated these various addenda aggressively, as they were

  concerned about contractual provisions related to site location, a tight development schedule, costs

  relating to royalties, marketing, advertising and promotion and other potential costs more generally

  associated with their investment.




                                                   15
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 16 of 27




         71.     At all relevant times, Plaintiffs had every intention to abide, and did abide, by the

  rigorous development schedule contained in the development and to open and operate all of the

  contemplated locations and to thrive as multi-unit owner franchisees.

         72.     Plaintiffs’ diligence in operating the stores was matched by their willingness to

  invest substantial sums of money in connection with the build-out, development and marketing of

  their store locations, all of which inured to the benefit of VFI and its parent company, IVG.

         73.     Indeed, Plaintiffs paid several hundred thousand dollars in franchise fees and build

  out fees associated with each of their locations. Plaintiffs continued to invest money in the

  locations and also bore significant expense of commercial lease at each location.

         74.     Despite initial concerns regarding franchise operations, which were repeatedly

  voiced to VFI personnel, including but not limited to its former CEO Nicolas Molina, Plaintiffs

  attributed these issues to system growing pains and worked collaboratively with management to

  address these development hurdles.

         75.     At various times, Plaintiffs addressed their concerns about franchise management

  to Molina and requested in person meetings. Molina and IVG appeared not to anticipate

  franchisees and developers such as Plaintiffs addressing the franchisor as a “partner” in their

  venture and occasionally took exception to Plaintiffs’ frank and direct critiques about what they

  believed was mismanagement, negligent operations at the corporate level. Notably, Plaintiffs were

  not the only franchisees and developers who were complaining about numerous issues that existed

  in the franchise that VFI and its management and ownership either would not, or could not, correct.

         76.     Most critically, as their time in the system progressed, Plaintiffs identified what

  appeared to be an active effort by IVG to re-direct franchisee store customers to its subsidiary,

  VFI’s own corporate owned website, www.vaporfi.com.



                                                  16
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 17 of 27




         77.     As in most franchise systems, active franchisees in the VFI system would regularly

  communicate. Plaintiffs, understanding that their concerns may be having an impact on the system

  as a whole, would speak to other developers, multi-unit owners and single unit owners and steadily

  learned that the issues they were addressing were being felt system-wide.

         78.     Throughout 2017 and 2018, these issues were continually raised and promises were

  made to address, rectify and improve system operations. IVG would often resort to “mea culpas”,

  often feigning ignorance or blaming shifting roles within their organization in order to justify both

  ongoing accounting errors, point of sales system glitches and failures, and, of course, the chief

  complaint that franchisee store sales were being diverted to the corporate online store.

         79.     Rather than address and resolve these issues, or even work to mitigate the obvious

  impact the system’s failures were having on franchisee performance, IVG allowed the issues to

  metastasize to impact the system at large.

         80.     In 2018, there were rumblings within the system that Molina and IVG were

  preparing to sell the business and its subsidiary franchise businesses to a third-party. Upon

  information and belief, IVG made certain efforts to dress-up the business for sale and made certain

  misrepresentations to potential acquirers regarding both the financial health, performance and

  overall status of the franchised businesses it owned, including but not limited to VFI. Franchisees

  and developers such as Plaintiffs were at all times excluded from a majority of IVG’s dealings

  with potential purchasers (or even advised of what the company’s actual plans were). Ultimately

  Defendant, IVG, VFI and certain other subsidiaries were acquired by Defendant, TPB.

         81.     In September 2018, TPB acquired IVG with much press coverage and fanfare

  within the industry. Plaintiffs and other franchisees within the VFI system were promised by

  Defendant Lewis and certain other personnel that many of the issues related to the franchise system



                                                   17
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 18 of 27




  would be rectified via the acquisition by TPB, a publicly traded company with a strong reputation.

  Initially, Molina remained associated with the franchise as a consultant, but was later removed

  from that role when allegations of fraud were lodged against VFI by franchisees in Summer 2019.

         82.     Around this time Waxman took a more prominent role at IVG and Purdy assumed

  the title of CEO of TPB.

         83.     Unfortunately, from the date of the acquisition forward, none of the ongoing issues

  with the franchise were cured and, in particular, the “diversion” of franchisee store business

  continued and simple accounting issues – which always conveniently benefitted the franchisor and

  deprived Plaintiffs and other franchisees persisted.

         84.     As franchise companies and their owners are wont to do, Plaintiffs and similarly

  situated franchisees’ objective complaints (supported by veritable heaps of empirical data) were

  met with scorn.

         85.     Franchisee operations issues were blamed, in part, on the franchisees’ own “lack of

  business acumen” or “lack of effort” or, alternatively, were chalked up to tightening regulations

  and scrutiny related to vaping products.

         86.     Plaintiffs own issues with IVG and TPB, and specifically Waxman and Purdy, who

  were now literally running the day-to-day operations of the subsidiary VFI’s franchised business

  when they were not delegating these same day-to-day responsibilities to Lewis and certain other

  personnel, grew increasingly more pronounced in the early part of 2019.

         87.     During this time period, Plaintiff Rice had numerous communications with Ms.

  Lewis regarding accounting errors that had been identified and acknowledged and had attempted

  to negotiate a resolution of these issues as they pertained to royalties and other fees that had not

  been paid.



                                                  18
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 19 of 27




          88.    Defendant Lewis consistently patronized Plaintiffs, and other franchisees raising

  nearly identical complaints, and offered pat answers to probing questions. Ms. Lewis also made

  clear that she was acting at the express direction of TPB and IVG, and specifically Purdy and

  Waxman.

          89.    After Defendant Lewis had failed to rectify a simple accounting issue with

  Plaintiffs, the issue appeared to be directed to TPB’s general counsel, Donald Becker, Esq. Becker

  attempted to justify the ongoing and indefensible accounting errors and attempted to suggest that

  VFI was justified in withholding or diverting franchisee revenues. Importantly, Becker disclaimed

  any of Defendant Lewis’ prior representations, that she repeatedly had made to Plaintiff Brett Rice,

  that Plaintiffs could offset royalty payments until these accounting issues were resolved.

          90.    It is unclear why VFI, if it was indeed a separate and distinct entity and wholly

  owned subsidiary, and the signatory to Plaintiffs’ various agreements, which, at all relevant times,

  was being held out as the franchisor, did not directly solve, handle or communicate its position on

  this issue.

          91.    Between the months of June through August 2019, the franchise system was rife

  with discontent, with conference calls between franchisees, developers and corporate personnel

  often devolving into a wide range of accusations that were mirrored across the various store owners

  – one notable issue was the recently uncovered failure by VFI and IVG to properly disclose issues

  relating to numerous consumer fraud complaints against the principal, Nick Molina, in the VFI

  FDD.

          92.    While Plaintiffs, and particularly Rice, were active participants in these calls, it was

  around this time that TPB and IVG began to determine that Rice was “disrupting” the franchise

  system.



                                                   19
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 20 of 27




         93.     Rather than take action to assuage Plaintiffs’ and other franchisees’ obviously

  meritorious concerns TPB, IVG and Lewis conspired to take unprecedented action.

         94.     Without any contractual authority, and, by their own admission, without any

  assigned right to do so, TPB, IVG and Lewis, in her role as a representative of IVG, determined

  that they would unilaterally terminate all of Plaintiffs’ franchise rights by declaring the Plaintiffs’

  various agreements terminated.

         95.     On July ___, 2020, in his capacity as general counsel of TPB, Becker advised

  Plaintiffs via a termination letter, that all of their franchise rights were terminated effective

  immediately. Becker reports to Purdy, and upon information and belief, would have had to have

  consulted with Waxman and Lewis before sending the letter.

         96.     Shockingly, Becker’s letter was sent from TPB’s corporate offices in Louisville,

  KY and from Turning Point Brands, Inc.’s own letterhead. The letter was expressly sent by

  Becker, as general counsel for TPB, acting in the capacity of the parent of the subsidiary

  franchisees. No explanation was made why the letter was not coming from the Franchisor.

         97.     Notably, any franchisees, other than Plaintiffs, declared in default of the franchise

  agreements with VaporFi since 2019 (or terminated by VaporFi) have been terminated by the

  entity VaporFi, not IVG or TPB. These franchisees were also sent “default” notices pursuant to

  the terms of the parties’ franchise agreement and were provided “opportunities to cure”

         98.     The letter also inferred that TPB, the parent company, had the affirmative right to

  terminate the contracts and referred explicitly to certain provisions in the franchise agreement and

  development agreements. The letter also failed to reference any prior default correspondence or

  formal notice of default (which had been sent to various other VFI franchisees for the non-payment

  of royalties in or about the same time period).



                                                    20
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 21 of 27




         99.      The letter and the alleged basis for the non-party TPB to “terminate” Plaintiffs

  specifically related to above-referenced dispute between Plaintiffs and Lewis. While not conceding

  that IVG had diverted revenues from Plaintiffs, which was Plaintiffs’ chief complaint in

  connection with the payment of royalty fees, IVG did offer Plaintiffs a “settlement payment” of

  $6,000 to partially compensate Plaintiffs for these diverted revenues. Plaintiffs were confused by

  and rejected this payment.

         100.    TPB and IVG’s actions constitute a tortious interference with the subsidiary VFI’s

  contractual relationship with Plaintiffs. Lewis, in her dual capacity with the various companies

  took direct action, at TPB, Purdy, Waxman and Becker’s express direction to enforce the improper

  “termination” of the Plaintiffs’ franchise agreement and affirmatively cut off Plaintiffs’ access to

  VFI’s point of sales (POS) system, which completely frustrated Plaintiffs’ ability to operate their

  various franchise locations.

         101.    At the time of the illegal and improper actions of TPB, and Defendants collectively,

  to disenfranchise Plaintiffs’ without any contractual or other legal or equitable right to do so,

  Plaintiffs had invested in excess of $1,500,000 in the VaporFi franchise system. As a direct and

  proximate result of these affirmative and intentional tortious acts by the various Defendants,

  Plaintiffs have lost the entire value of their investment in the three (3) remaining VaporFi franchise

  locations.

                                     COUNT I
                    TORTIOUS INTERFERENCE WITH FRANCHISE AND
                            DEVELOPMENT AGREEMENTS
                            (AGAINST ALL DEFENDANTS)

         102.    Plaintiffs repeat the allegations contained in paragraph 1 through 101 and

  incorporate the same by reference herein.




                                                   21
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 22 of 27




           103.   Plaintiffs had multiple contractual agreements with VFI in March 2015, granting

  Plaintiff the rights to own and operate VFI brand franchise locations.

           104.   Without any contractual right or other express or implied legal right, TPB and IVG,

  in concert with Purdy, Waxman and Lewis, purposefully interfered with this relationship and

  purported to terminate Plaintiffs’ franchise locations.

           105.   The State of Florida defines the tort of intentional interference with a contract

  consistent with the Restatement (Second) of Torts, which provides:

                  One who intentionally and improperly interferes with the
                  performance of a contract (except a contract to marry) between
                  another and a third person by inducing or otherwise causing the
                  third person not to perform the contract, is subject to liability to the
                  other for the pecuniary loss resulting to the other from the failure of
                  the third person to perform the contract.

  Restatement (Second) of Torts, § 766 (1979).

           106.   The elements of tortious interference with a business relationship are "(1) the

  existence of a business relationship; (2) knowledge of the relationship on the part of the defendant;

  (3) an intentional and unjustified interference with the relationship by the defendant; and (4)

  damage to the plaintiff as a result of the breach of the relationship." Tamiami Trail Tours, Inc. v.

  Cotton, 463 So. 2d 1126, 1127 (Fla.1985).

           107.   A protected business relationship need not be evidenced by an enforceable

  contract. Id. However, "the alleged business relationship must afford the plaintiff existing or

  prospective legal or contractual rights." Register v. Pierce, 530 So. 2d 990, 993 (Fla. 1st DCA

  1988).

           108.   The Supreme Court of Florida has expressly opined that a parent company may

  indeed tortiously interfere in the business relationship between a subsidiary franchise company

  and a plaintiff franchisee. Gossard v. Adia Services, Inc., 723 So. 2d 182 (1998)(holding as an

                                                    22
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 23 of 27




  issue of first impression that a parent company’s alleged actions in causing a franchisor to breach

  the terms of a franchise agreement established a prima facie claim for tortious interference as

  defined by Florida law.)

         109.    Defendants each were aware of existing contractual relationships between Plaintiffs

  and VFI.

         110.    While disclaiming any obligations as franchisor after acquiring VFI in 2018,

  Defendant TPB purposefully interfered in the business relationship between the parties, and, in

  concert with IVG and Lewis, actively cut off all ties between Plaintiffs’ then open and operating

  locations and the franchisor, VFI. See, Exhibit A.

         111.    Plaintiffs, through their counsel, challenged both TPB’s ability to take action to

  terminate an agreement between its subsidiary and a franchisee, which rendered Plaintiffs’ multi-

  year and multi-store investment ostensibly valueless.

         112.    TPB demurred and stood by its ability to interfere with a separate contractual

  relationship between Plaintiffs and VFI, once again reiterating its vendetta against Plaintiffs’ for

  the alleged disruption they caused by voicing legitimate and long-recognized issues in the

  franchise system.

         113.    Ironically, TPB’s abrupt and illegal interference was coupled with a settlement

  offer to pay Plaintiffs for revenues wrongfully withheld by VFI as related to its accounting errors.

         114.    As a direct and proximate result of Defendants’ actionable tortious interference

  with the franchise agreement, development agreement and addenda between Plaintiffs and VFI,

  Plaintiffs have sustained and continued to sustain catastrophic economic damages.

                                         COUNT II
                                       CONVERSION
                                 (AGAINST ALL DEFENDANTS)



                                                  23
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 24 of 27




         115.    Plaintiff repeats in lieu of repetition all of the allegations in paragraphs 1-101 of the

  Complaint.

         116.     In order to establish a claim for conversion of money under Florida law, a plaintiff

  must demonstrate, by a preponderance of the evidence:

         (1) specific and identifiable money;

         (2) possession or an immediate right to possess that money;

         (3) an unauthorized act which deprives plaintiff of that money; and

          (4) a demand for return of the money and a refusal to do so.

  See Navid v. Uiterwyk Corp., 130 B.R. 594, 595-596 (M.D.Fla.1991); see also Challa v. Challa

  (In re Challa), 186 B.R. 750, 759 (Bankr.M.D.Fla.1995).

         117.    Neither knowledge nor intent are required. In re Challa, 186 B.R. 750, 759

  ("Additionally, courts have found that `neither knowledge nor intent' is required to maintain an

  action for conversion"); Navid, 130 B.R. 594, 596 (accord); Florida Farm Bureau Casualty Ins.

  Co. v. Patterson, 611 So. 2d 558, 559 (Fla. 1st DCA 1992) (accord); Eagle v. Benefield-Chappell,

  Inc., 476 So. 2d 716, 718 (Fla. 4th DCA 1985) ("Liability for conversion does not require proof of

  knowledge or intent to deprive one of his property"); but see Small Bus. Admin., 864 F. Supp.

  1254, 1262 (holding that conversion requires possession in conjunction with a present intent to

  deprive a person entitled to possession of their property).

         118.    In other words, "[t]he tort may be established despite evidence that the defendant

  took or retained property based upon the mistaken belief that he had a right to

  possession." Seymour v. Adams, 638 So. 2d 1044, 1047 (Fla. 5th DCA 1994); City of Cars, Inc. v.

  Simms, 526 So. 2d 119, 120 (Fla. 5th DCA), rev. denied, 534 So. 2d 401 (Fla.1988) ("Any act of

  a person in asserting a right of dominion over a chattel which is inconsistent with the right of the



                                                    24
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 25 of 27




  owner and deprives the owner of the right of possession to which the owner is entitled may

  constitute a conversion, whether the act is accomplished with, or without, any specific wrongful

  mental intent").

         119.    Intentional conversion of property also entitles Plaintiffs to punitive damages.

  Sporting Goods Distribs. v. Whitney, 498 F. Supp. 1088, 1092 (N.D.Fla. 1980) (holding that

  punitive damages are appropriate on a conversion claim "where the circumstances surrounding the

  conversion are such to show fraud, actual malice, deliberate violence, or oppression, or such gross

  negligence as to indicate a wanton disregard of the rights of others") (internal citations and

  quotations omitted); Foley v. Dick, 436 So. 2d 139, 141 (Fla. 2nd DCA 1983) (accord).

         120.    The purported termination of Plaintiffs’ business resulted in Plaintiffs’ complete

  loss of its franchise rights and ability to operate their business that they had developed from the

  ground up for a period of approximately five (5) years.

         121.    TPB, IVG and Lewis had no contractual or other rights to effectuate the termination

  of the business and/or to disenfranchise Plaintiffs, effectively rendering their rights to the operate

  the stores valueless.

         122.    Consistent with IVG and TPB’s desire to continue to divert franchisee business to

  its corporate stores, customers of Plaintiffs stores were subsequently directed to the vaporfi.com

  online store for future product sales.

         123.    TPB, IVG and Lewis knowingly, improperly and illegally asserted dominion over

  Plaintiffs’ economic interest in the stores, and all associated value and goodwill.

         124.    Plaintiffs promptly advised Defendants, via their in-house legal counsel, that their

  property (i.e., interest in their franchise locations, associated rights, goodwill and chattels) be

  promptly returned based upon Defendants’ improper control and dominion over same.



                                                   25
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 26 of 27




           125.    Defendants demurred and asserted that they were entitled to take back the

  franchised businesses, associated equity and franchise rights, without asserting any contractual or

  other legal right to do so.

           126.    As a direct and proximate result of Defendants’ actionable tortious interference

  with the franchise agreement, development agreement and addenda between Plaintiffs and VFI,

  Plaintiffs have sustained and continued to sustain catastrophic economic damages.




                                         PRAYER FOR RELIEF

  WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

      a) compensatory damages in an amount to be determined at trial, for the Defendants Turning

           Point Brands, Inc., International Vapor Group, Inc., Graham Purdy, Marc Waxman and

           Courtni Lewis’ intentional interference with Plaintiffs’ franchise agreement and development

           agreement;

      b) compensatory damages in an amount to be determined at trial, for the Defendants Turning

           Point Brands, Inc., International Vapor Group, Inc., Graham Purdy, Marc Waxman and

           Cornti Lewis’ intentional conversion of the value of Plaintiffs’ franchise rights in their

           VaporFi Franchising, LLC franchise locations (including the value of Plaintiffs’ equity in the

           store locations and all associated revenues, goodwill, chattels and associated benefits of

           ownership) pursuant to the franchise agreement and development agreement;

      c) punitive damages for Defendants’ actionable tortious conduct;

      d) all costs of this action, including reasonable attorneys’ fees and costs; and,

      e)   such other and further relief as this Court shall deem just and proper.


                                     DEMAND FOR JURY TRIAL


                                                      26
Case 1:20-cv-24390-JEM Document 1 Entered on FLSD Docket 10/26/2020 Page 27 of 27




        Plaintiffs hereby demand a trial by jury of all issues so triable herein.


  October 26, 2020                             Respectfully submitted,
                                               /s/ Matt Person
                                               MATT PERSON, ESQUIRE
                                               Attorney for Plaintiff
                                               Florida Bar 103754
                                               9560 NW 41 Street
                                               Doral FL 33178
                                               Telephone (305) 640-5754
                                               Fax (888) 602-4190




                                                  27
